       Case 6:18-cv-01770-CEM-DCI Document 64 Filed 02/21/20 Page 1 of 1 PageID 741




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION


CF ADVANCE CORP.,

                     Petitioner,

v.                                                        Case No: 6:18-cv-1770-Orl-41DCI

ZACHARIAH THOMAS THRASHER,

                     Respondent.

 UNITED STATES M AGISTRATE         Embry J. Kidd            COURTROOM:    4C
 JUDGE:
 DEPUTY CLERK:                     T. LeGros                COUNSEL FOR   Louis Raymond Gigliotti, Jr.
                                                            PLAINTIFF:
 RECORDING:                        Digital                  COUNSEL FOR   Andrew Scott Rapacke
                                                            DEFENDANT:
 DATE/TIME:                        February 21, 2020
                                   9:37 A.M.- 5:00 P.M.
 TOTAL TIME:                       7:23



                                         CLERK’S MINUTES
                                     SETTLEMENT CONFERENCE

Parties present opening statements.
Court begins settlement conference off the record.
The parties attended with appropriate representatives
Conference adjourned at 5:00 P.M.
Settlement conference to continue and will be set by separate notice.
